               Case
                  Case
                    3:16-cv-01442-SRU
                       18-3123, Document
                                      Document
                                         59, 04/12/2019,
                                                 87 Filed2538613,
                                                           04/12/19Page1
                                                                     Pageof11of 1



                                UNITED STATES COURT OF APPEALS
                                              FOR THE
                                         SECOND CIRCUIT
                            ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 12th day of April, two thousand and nineteen,

      ____________________________________

      Horror Inc., a Massachusetts corporation, Manny                  ORDER
      Company, a Connecticut Limited Partnership,                      Docket No. 18-3123

      lllllllllllllllllllllPlaintiffs-Counter-Defendants-Appellants,
      v.

      Victor Miller, an individual,

      lllllllllllllllllllllDefendant-Counter-Claimant-Appellee,

      Does, 1 through 10, inclusive,

      lllllllllllllllllllllDefendants.
      _______________________________________

             This appeal was withdrawn subject to reinstatement upon terms agreed to by the parties.

             Counsel for the appellant has submitted a timely notice of reinstatement.

             IT IS HEREBY ORDERED that the appeal is reinstated.

                                                                For The Court:
                                                                Catherine O'Hagan Wolfe,
                                                                Clerk of Court




CERTIFIED COPY ISSUED ON 04/12/2019
